Order entered January 15, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01384-CV

                                   SONJA BLUE, Appellant

                                               V.

                        DALLAS HOUSING AUTHORITY, Appellee

                             On Appeal from the County Court
                                   Denton County, Texas
                          Trial Court Cause No. CV-2019-01975-JP

                                           ORDER
       Before the Court is appellant’s January 13, 2020 motion requesting “a petition for review

with supreme court so I can be given a fair trial.” We DENY the motion.

       Appellant’s brief on the merits is overdue. Accordingly, on the Court’s own motion, we

ORDER appellant to file her brief due in this court (Texas Fifth District Court of Appeals at

Dallas) by January 28, 2020. We caution appellant that failure to file her brief by that date may

result in dismissal of the appeal for want of prosecution without further notice. See TEX. R. APP.

P. 38.8(a)(1).

                                                      /s/   BILL WHITEHILL
                                                            JUSTICE